Pine, J. P., and Boehm, J. (dissenting).
We respectfully dissent. In our view, Supreme Court erred in denying defendant’s motion for summary judgment. On March 17, 1991, plaintiff Thomas Smith (plaintiff) entered the branch of defendant in Amherst to withdraw money from his checking account. Upon observing that there was no one in line, plaintiff attempted to step over a rope used to delineate the customer line; the rope hung between stanchions and was approximately three to six inches off the floor. In attempting to step over the rope, plaintiff tripped, sustaining physical injuries. He commenced this action, alleging that defendant was negligent in failing to place warnings at or near the stanchions and permitting the stanchions "to be arranged or placed in a dangerous position in that the ropes connecting said stanchions failed to hang at the proper level”.
Where negligence of a landowner is at issue, the test is whether the landowner used "reasonable care under the circumstances whereby foreseeability shall be a measure of liability” (Basso v Miller, 40 NY2d 233, 241). "There is no *850duty on the part of a landowner to warn against a condition that can readily be observed by those employing the reasonable use of their senses (see, Poerio v State of New York, 144 AD2d 129, 131). Under such circumstances, the condition is a warning in itself (see, Rolfe v Galt, 102 AD2d 983, 984, Iv denied 63 NY2d 604)” (Tarricone v State of New York, 175 AD2d 308, 309, Iv denied 78 NY2d 862). Plaintiff admitted that he saw the rope, which was in plain view, before he tried to step over it. Under the circumstances, we are unable to agree with the majority that failing to post warning signs and permitting the ropes to be three to six inches off the floor present questions of fact whether defendant was negligent. Any injury resulting from plaintiff’s failure to clear the rope was in no way due to the failure of defendant to exercise reasonable care. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.